Exhibit 10.8
Western Digital Corporation
Deferred Compensation Plan
Amended and Restated Effective
<September 11, 2008>

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

         
Article I
       
Establishment and Purpose
    1  
 
       
Article II
       
Definitions
    1  
 
       
Article III
       
Eligibility and Participation
    10  
 
       
Article IV
       
Deferrals
    10  
 
       
Article V
       
Company Contributions
    13  
 
       
Article VI
       
Benefits
    15  
 
       
Article VII
       
Modifications to Payment Schedules
    19  
 
       
Article VIII
       
Valuation of Account Balances; Investments
    20  
 
       
Article IX
       
Administration
    22  
 
       
Article X
       
Amendment and Termination
    23  
 
       
Article XI
       
Informal Funding
    24  
 
       
Article XII
       
Claims
    24  
 
       
Article XIII
       
General Provisions
    30  

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan
Article I
Establishment and Purpose
Western Digital Corporation (the “Company”) hereby amends and restates the
Western Digital Corporation Deferred Compensation Plan (the “Plan”), effective
September 11, 2008. This amendment and restatement applies only to amounts
deferred under the Plan on or after January 1, 2005, and to amounts deferred
prior to January 1, 2005 that were not vested as of December 31, 2004. Amounts
deferred under the Plan prior to January 1, 2005 that were vested as of
December 31, 2004 (the “Grandfathered Accounts”) shall be subject to the
provisions of the Plan as in effect on October 3, 2004 (the “Grandfathered
Plan”), as the same may be amended from time to time by the Company without
material modification, it being expressly intended that such Grandfathered
Accounts are to remain exempt from the requirements of Code Section 409A.
Specified provisions of the Plan applicable to Grandfathered Accounts are
reflected in this document for ease of reference; however, reflection of such
provisions shall not modify the provisions of the Grandfathered Plan.
The purpose of the Plan is to attract and retain key employees and Directors by
providing Participants with an opportunity to defer receipt of a portion of
their salary, bonus, and other specified compensation. The Plan is not intended
to meet the qualification requirements of Code Section 401(a), but is intended
to meet the requirements of Code Section 409A so as to avoid the imputation of
any tax, penalty or interest thereunder, and shall be operated and interpreted
consistent with that intent.
The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.
Article II
Definitions

2.1   Account. Account means a bookkeeping account maintained by the Committee
to record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

2.2   Account Balance. Account Balance means, with respect to any Account, the
total payment obligation owed to a Participant from such Account as of the most
recent Valuation Date.   2.3   Adopting Employer. Adopting Employer means an
Affiliate who, with the consent of the Company, has adopted the Plan for the
benefit of its Eligible Employees.   2.4   Affiliate. Affiliate means a
corporation, trade or business that, together with the Company, is treated as a
single employer under Code Section 414(b) or (c).   2.5   Beneficiary.
Beneficiary means a natural person, estate, or trust designated by a Participant
to receive payments to which a Beneficiary is entitled in accordance with
provisions of the Plan. If someone other than the Participant’s spouse is
designated as Beneficiary, a spousal consent, in the form designated by the
Committee, must be signed by that Participant’s spouse and returned to the
Committee. If the Participant has failed to properly designate a Beneficiary, or
if all designated Beneficiaries have predeceased the Participant, then the
Beneficiary shall be the Participant’s spouse, if living, otherwise the
Participant’s estate.       A former spouse shall have no interest under the
Plan, as Beneficiary or otherwise, unless the Participant designates such person
as a Beneficiary after dissolution of the marriage, except to the extent
provided under the terms of a domestic relations order as described in Code
Section 414(p)(1)(B).   2.6   Business Day. Business Day means each day on which
the New York Stock Exchange is open for business.   2.7   Change in Control.
Change in Control means, with respect to a Participating Employer that is
organized as a corporation, any of the following events: (i) a change in the
ownership of the Participating Employer, (ii) a change in the effective control
of the Participating Employer, or (iii) a change in the ownership of a
substantial portion of the assets of the Participating Employer.       For
purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Participating Employer. A change in the effective control of the Participating
Employer occurs on the date on which either: (i) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 30% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition, or (ii) a
majority of the members of the Participating Employer’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

    members of such Board of Directors prior to the date of the appointment or
election, but only if no other corporation is a majority shareholder of the
Participating Employer . A change in the ownership of a substantial portion of
assets occurs on the date on which any one person, or more than one person
acting as a group, other than a person or group of persons that is related to
the Participating Employer, acquires assets from the Participating Employer that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Participating Employer
immediately prior to such acquisition or acquisitions, taking into account all
such assets acquired during the 12-month period ending on the date of the most
recent acquisition.       An event constitutes a Change in Control with respect
to a Participant only if the Participant performs services for the Participating
Employer that has experienced the Change in Control, or the Participant’s
relationship to the affected Participating Employer otherwise satisfies the
requirements of Treasury Regulation Section 1.409A-3(i)(5)(ii) (or any successor
provision).       Notwithstanding anything to the contrary herein, with respect
to a Participating Employer that is a partnership, Change in Control means only
a change in the ownership of the partnership or a change in the ownership of a
substantial portion of the assets of the partnership, and the provisions set
forth above respecting such changes relative to a corporation shall be applied
by analogy.       The determination as to the occurrence of a Change in Control
shall be based on objective facts and in accordance with the requirements of
Code Section 409A.   2.8   Claimant. Claimant means a Participant or Beneficiary
filing a claim under Article XII of this Plan.   2.9   Code. Code means the
Internal Revenue Code of 1986, as amended from time to time.   2.10   Code
Section 409A. Code Section 409A means section 409A of the Code, and regulations
and other guidance issued by the Treasury Department and Internal Revenue
Service thereunder.   2.11   Committee. Committee means the committee appointed
by the Board of Directors of the Company (or the appropriate committee of such
board) to administer the Plan. Members of the Committee may be Participants
and/or Employees; provided, however, that any member of the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself. If no designation is made, the Board of Directors of the Company shall
have and exercise the powers of the Committee.   2.12   Company. Company means
Western Digital Corporation, a Delaware corporation, and any successor to all or
substantially all of the Company’s assets or business.   2.13   Company
Contribution. Company Contribution means a credit by a Participating Employer to
a Participant’s Account(s) in accordance with the provisions of Article V of the
Plan. Company Contributions are credited at the sole discretion of the
Participating Employer and the fact that a Company Contribution is credited in
one year shall not

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

    obligate the Participating Employer to continue to make such Company
Contribution in subsequent years. Unless the context clearly indicates
otherwise, a reference to Company Contribution shall include Earnings
attributable to such contribution.   2.14   Company Stock. Company Stock means
shares of common stock issued by the Company.   2.15   Compensation.
Compensation means a Participant’s base salary, bonus, commission, Director
fees, and such other cash or equity-based compensation (if any) approved by the
Committee as Compensation that may be deferred under this Plan. Compensation
shall not include any compensation that has been previously deferred under this
Plan or any other arrangement subject to Code Section 409A.   2.16  
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies:
(i) the amount of each component of Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV,
and (ii) the Payment Schedule applicable to one or more Accounts. The Committee
may permit different deferral amounts for each component of Compensation and may
establish a minimum or maximum deferral amount for each such component. Unless
otherwise specified by the Committee in the Compensation Deferral Agreement,
Participants may defer up to 80% of their base salary and up to 100% of other
types of Compensation for a Plan Year. A Compensation Deferral Agreement may
also specify the investment allocation described in Section 8.4.   2.17   Death
Benefit. Death Benefit means the benefit payable under the Plan to a
Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 6.1 of the Plan.   2.18   Deferral. Deferral means a credit to a
Participant’s Account(s) that records that portion of the Participant’s
Compensation that the Participant has elected to defer to the Plan in accordance
with the provisions of Article IV. Unless the context of the Plan clearly
indicates otherwise, a reference to Deferrals includes Earnings attributable to
such Deferrals.       Deferrals shall be calculated with respect to the gross
cash Compensation payable to the Participant prior to any deductions or
withholdings, but shall be reduced by the Committee as necessary so that it does
not exceed 100% of the cash Compensation of the Participant remaining after
deduction of all required income and employment taxes, 401(k) and other employee
benefit deductions, and other deductions required by law. Changes to payroll
withholdings that affect the amount of Compensation being deferred to the Plan
shall be allowed only to the extent permissible under Code Section 409A.   2.19
  Director. Director means a member of the Board of Directors of the Company.  
2.20   Disability Benefit. Disability Benefit means the benefit payable under
the Plan to a Participant in the event such Participant is determined to be
Disabled.

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

2.21   Disabled. Disabled means that a Participant is, by reason of any
medically-determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months: (i) unable to engage in any substantial gainful activity, or
(ii) receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Participant’s
employer. The Committee shall determine whether a Participant is Disabled in
accordance with Code Section 409A provided; however, that a Participant shall be
deemed to be Disabled if determined to be totally disabled by the Social
Security Administration or the Railroad Retirement Board.   2.22   Earnings.
Earnings means an adjustment to the value of an Account in accordance with
Article VIII.   2.23   Effective Date. Effective Date means September 11, 2008.
  2.24   Eligible Employee. Eligible Employee means a member of a “select group
of management or highly compensated employees” of a Participating Employer
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as
determined by the Committee from time to time in its sole discretion.   2.25  
Employee. Employee means a common-law employee of an Employer.   2.26  
Employer. Employer means, with respect to Employees it employs, the Company and
each Affiliate.   2.27   ERISA. ERISA means the Employee Retirement Income
Security Act of 1974, as amended from time to time.   2.28   Fiscal Year
Compensation. Fiscal Year Compensation means Compensation earned during one or
more consecutive fiscal years of a Participating Employer, all of which is paid
after the last day of such fiscal year or years.   2.29   Grandfathered Account.
Grandfathered Account means amounts deferred under the Plan prior to January 1,
2005 that were vested as of December 31, 2004.   2.30   Participant. Participant
means an Eligible Employee or a Director who has received notification of his or
her eligibility to defer Compensation under the Plan under Section 3.1 and any
other person with an Account Balance greater than zero, regardless of whether
such individual continues to be an Eligible Employee or a Director. A
Participant’s continued participation in the Plan shall be governed by
Section 3.2 of the Plan.   2.31   Participating Employer. Participating Employer
means the Company and each Adopting Employer.

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

2.32   Payment Schedule. Payment Schedule means the date as of which payment of
an Account under the Plan will commence and the form in which payment of such
Account will be made.   2.33   Performance-Based Compensation. Performance-Based
Compensation means Compensation where the amount of, or entitlement to, the
Compensation is contingent on the satisfaction of pre-established organizational
or individual performance criteria relating to a performance period of at least
12 consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than 90 days
after the commencement of the period of service to which the criteria relate,
provided that the outcome is substantially uncertain at the time the criteria
are established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.   2.34   Plan. Generally, the term
Plan means the “Western Digital Corporation Deferred Compensation Plan” as
documented herein and as may be amended from time to time hereafter. However, to
the extent permitted or required under Code Section 409A, the term Plan may in
the appropriate context also mean a portion of the Plan that is treated as a
single plan under Treas. Reg. Section 1.409A-1(c), or the Plan or portion of the
Plan and any other nonqualified deferred compensation plan or portion thereof
that is treated as a single plan under such section.   2.35   Plan Year. Plan
Year means January 1 through December 31.   2.36   Retirement. Retirement means
a Participant’s Separation from Service for reasons other than Disability or
death after attainment of age 55; provided, however, that in the case of a
non-Employee Director, Retirement means severance of all directorships with the
Employer for reasons other than Disability or death after attainment of age 70
(or, with respect to a Grandfathered Account, severance of all directorships
with the Employer for reasons other than Disability or death after attainment of
age 70 or such later age as the Committee shall specify).   2.37   Retirement
Benefit. Retirement Benefit means the benefit payable to a Participant under the
Plan following the Retirement of the Participant.   2.38  
Retirement/Termination Account. Retirement/Termination Account means an Account
established by the Committee to record the amounts payable to a Participant upon
Retirement or other Separation from Service. Unless the Participant has
established a Specified Date Account, all Deferrals and Company Contributions
shall be allocated to a Retirement/Termination Account on behalf of the
Participant.   2.39   Separation from Service. Separation from Service means a
termination of services provided by a Participant to his or her Employer,
whether voluntarily or involuntarily, other than by reason of death or
Disability, as determined by the Committee in

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

    accordance with Treas. Reg. §1.409A-1(h). In determining whether a
Participant has experienced a Separation from Service, the following provisions
shall apply:

  (a)   For a Participant who provides services to an Employer as an Employee,
except as otherwise provided in part (c) of this Section, a Separation from
Service shall occur when such Participant has experienced a termination of
employment with such Employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an Employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
Employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).         If a
Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.     (b)   For a Participant who provides services to an Employer as an
independent contractor, except as otherwise provided in part (c) of this
Section, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for such Employer, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
such Employer.     (c)   For a Participant who provides services to an Employer
as both an Employee and an independent contractor, a Separation from Service
generally shall not occur until the Participant has ceased providing services
for such Employer as both as an Employee and as an independent contractor, as
determined in accordance with the provisions set forth in parts 0 and (b) of
this Section, respectively. Similarly, if a Participant either (i) ceases
providing services for an Employer as an

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

      independent contractor and begins providing services for such Employer as
an Employee, or (ii) ceases providing services for an Employer as an Employee
and begins providing services for such Employer as an independent contractor,
the Participant will not be considered to have experienced a Separation from
Service until the Participant has ceased providing services for such Employer in
both capacities, as determined in accordance with the applicable provisions set
forth in parts 0 and (b) of this Section.         Notwithstanding the foregoing
provisions in this part (c), if a Participant provides services for an Employer
as both an Employee and as a Director, to the extent permitted by Treas. Reg.
§1.409A-1(h)(5) the services provided by such Participant as a Director shall
not be taken into account in determining whether the Participant has experienced
a Separation from Service as an Employee, and the services provided by such
Participant as an Employee shall not be taken into account in determining
whether the Participant has experienced a Separation from Service as a Director.

2.40   Specified Date Account. Specified Date Account means an Account
established by the Committee to record the amounts payable at a future date as
specified in the Participant’s Compensation Deferral Agreement. Unless otherwise
determined by the Committee, a Participant may maintain no more than five
Specified Date Accounts with respect to Deferrals not attributable to a
Grandfathered Account. A Specified Date Account may be identified in enrollment
materials as an “In-Service Account” or such other name as established by the
Committee without affecting the meaning thereof. Any Short-Term Payout (as
defined in the Grandfathered Plan) elected by a Participant with respect to
Deferrals attributable to a Grandfathered Account shall be maintained in
separate Specified Date Accounts.   2.41   Specified Date Benefit. Specified
Date Benefit means the benefit payable to a Participant under the Plan in
accordance with Section 6.1(c).   2.42   Specified Employee. Specified Employee
means an Employee who, as of the date of his or her Separation from Service, is
a “key employee” of the Company or any Affiliate, any stock of which is actively
traded on an established securities market or otherwise.       An Employee is a
key employee if he or she meets the requirements of Code Section
416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with applicable
regulations thereunder and without regard to Code Section 416(i)(5)) at any time
during the 12-month period ending on the Specified Employee Identification Date.
Such Employee shall be treated as a key employee for the entire 12-month period
beginning on the Specified Employee Effective Date.       For purposes of
determining whether an Employee is a Specified Employee, the compensation of the
Employee shall be determined in accordance with the definition of compensation
provided under Treas. Reg. Section 1.415(c)-2(d)(2) (wages, salaries, fees for
professional services, and other amounts received for personal services actually
rendered in the course of employment with the employer maintaining the plan, to
the

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

    extent such amounts are includible in gross income or would be includible
but for an election under section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B),
402(k) or 457(b), including the earned income of a self-employed individual);
provided, however, that, with respect to a nonresident alien who is not a
Participant in the Plan, compensation shall not include compensation that is not
includible in the gross income of the Employee under Code Sections 872, 893,
894, 911, 931 and 933, provided such compensation is not effectively connected
with the conduct of a trade or business within the United States.      
Notwithstanding anything in this paragraph to the contrary: (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.
      In the event of corporate transactions described in Treas. Reg.
Section 1.409A-1(i)6), the identification of Specified Employees shall be
determined in accordance with the default rules described therein, unless the
Employer elects to utilize the available alternative methodology through
designations made within the timeframes specified therein.   2.43   Specified
Employee Identification Date. Specified Employee Identification Date means
December 31, unless the Employer has elected a different date through action
that is legally binding with respect to all nonqualified deferred compensation
plans maintained by the Employer.   2.44   Specified Employee Effective Date.
Specified Employee Effective Date means the first day of the fourth month
following the Specified Employee Identification Date, or such earlier date as is
selected by the Committee.   2.45   Substantial Risk of Forfeiture. Substantial
Risk of Forfeiture means the description specified in Treas. Reg.
Section 1.409A-1(d).   2.46   Termination Benefit. Termination Benefit means the
benefit payable to a Participant under the Plan following the Participant’s
Separation from Service prior to Retirement.   2.47   Unforeseeable Emergency.
Unforeseeable Emergency means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s dependent (as defined in Code section 152, without
regard to section 152(b)(1), (b)(2), and (d)(1)(B)), or a Beneficiary; loss of
the Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, as a
result of a natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. Whether an Unforeseeable Emergency has occurred shall be determined
by the Committee in accordance with Code Section 409A.

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

    The types of events which may qualify as an Unforeseeable Emergency may be
limited by the Committee.   2.48   Valuation Date. Valuation Date means each
Business Day.   2.49   Year of Service. Year of Service means each 12-month
period of continuous service with the Employer.

Article III
Eligibility and Participation

3.1   Eligibility and Participation. An Eligible Employee or a Director becomes
a Participant upon the earlier to occur of: (i) a credit of Company
Contributions under Article V, or (ii) receipt of notification of eligibility to
participate.   3.2   Duration. A Participant shall be eligible to defer
Compensation and receive allocations of Company Contributions, subject to the
terms of the Plan, for as long as such Participant remains an Eligible Employee
or a Director. A Participant who is no longer an Eligible Employee or a Director
but has not Separated from Service may not defer Compensation under the Plan
beyond the Plan Year in which he or she became ineligible but may otherwise
exercise all of the rights of a Participant under the Plan with respect to his
or her Account(s). On and after a Separation from Service, a Participant shall
remain a Participant as long as his or her Account Balance is greater than zero
(0), and during such time may continue to make allocation elections as provided
in Section 8.4. An individual shall cease being a Participant in the Plan when
all benefits under the Plan to which he or she is entitled have been paid.

Article IV
Deferrals

4.1   Deferral Elections, Generally.

  (a)   A Participant may elect to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2. A Compensation Deferral Agreement that is not
timely filed with respect to a service period or component of Compensation shall
be considered void and shall have no effect with respect to such service period
or Compensation. The Committee may modify any Compensation Deferral Agreement
prior to the date the election becomes irrevocable under the rules of
Section 4.2.     (b)   The Participant shall specify on his or her Compensation
Deferral Agreement the amount of Deferrals and whether to allocate Deferrals to
a

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

      Retirement/Termination Account or to a Specified Date Account. If no
designation is made, Deferrals shall be allocated to the Retirement/Termination
Account. A Participant may also specify in his or her Compensation Deferral
Agreement the Payment Schedule applicable to his or her Plan Accounts. If the
Payment Schedule is not specified in a Compensation Deferral Agreement, the
Payment Schedule shall be the Payment Schedule specified in Section 6.2.

4.2   Timing Requirements for Compensation Deferral Agreements.

  (a)   First Year of Eligibility. In the case of the first year in which an
Eligible Employee or a Director becomes eligible to participate in the Plan (as
determined under Section 3.1), he or she has up to 30 days following his or her
initial eligibility to submit a Compensation Deferral Agreement with respect to
Compensation to be earned during such year. The Compensation Deferral Agreement
described in this paragraph becomes irrevocable upon receipt and acceptance by
the Company prior to the end of such 30-day period. The determination of whether
an Eligible Employee or a Director may file a Compensation Deferral Agreement
under this paragraph shall be determined in accordance with the rules of Code
Section 409A, including the provisions of Treas. Reg. Section 1.409A-2(a)(7).  
      A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.     (b)   Prior Year Election. Except as otherwise provided
in this Section 4.2, Participants may defer Compensation by filing a
Compensation Deferral Agreement no later than December 31 of the year prior to
the year in which the Compensation to be deferred is earned. A Compensation
Deferral Agreement described in this paragraph shall become irrevocable with
respect to such Compensation as of January 1 of the year in which such
Compensation is earned.     (c)   Performance-Based Compensation. Participants
may file a Compensation Deferral Agreement with respect to Performance-Based
Compensation no later than the date that is six months before the end of the
performance period, provided that:

  (i)   the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and     (ii)
  the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.

      A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election.

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

  (d)   Sales Commissions. Sales commissions (as defined in Treas. Reg. Section
1.409A-2(a)(12)(i)) are considered to be earned by the Participant in the
taxable year of the Participant in which the customer remits payment to the
Employer. The Compensation Deferral Agreement must be filed before the last day
of the year preceding the year in which the sales commissions are earned, and
becomes irrevocable after that date.     (e)   Fiscal Year Compensation. A
Participant may defer Fiscal Year Compensation by filing a Compensation Deferral
Agreement prior to the first day of the fiscal year or years in which such
Fiscal Year Compensation is earned. The Compensation Deferral Agreement
described in this paragraph becomes irrevocable on the first day of the fiscal
year or years to which it applies.     (f)   Short-Term Deferrals. Compensation
that meets the definition of a “short-term deferral” described in Treas. Reg.
Section 1.409A-1(b)(4) may be deferred in accordance with the rules of
Article VII, applied as if the date the Substantial Risk of Forfeiture lapses is
the date payments were originally scheduled to commence; provided, however, that
the provisions of Section 7.3 shall not apply to payments attributable to a
Change in Control (as defined in Treas. Reg. Section 1.409A-3(i)(5)).     (g)  
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least 12 months in advance of the earliest date at which the
forfeiture condition could lapse. The Compensation Deferral Agreement described
in this paragraph becomes irrevocable upon receipt and acceptance by the Company
prior to the end of such 30-day period. If the forfeiture condition applicable
to the payment lapses before the end of the required service period as a result
of the Participant’s death or disability (as defined in Treas. Reg.
Section 1.409A-3(i)(4)) or upon a Change in Control (as defined in Treas. Reg.
Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will be void unless
it would be considered timely under another rule described in this Section.    
(h)   Company Awards. Participating Employers may unilaterally provide for
deferrals of Company awards prior to the date of such awards. Deferrals of
Company awards (such as sign-on, retention, or severance pay) may be negotiated
with a Participant prior to the date the Participant has a legally binding right
to such Compensation.     (i)   “Evergreen” Deferral Elections. Compensation
Deferral Agreements will continue in effect for each subsequent year or
performance period. Such

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

      “evergreen” Compensation Deferral Agreements will become effective with
respect to an item of Compensation on the date such election becomes irrevocable
under this Section 4.2. An evergreen Compensation Deferral Agreement may be
terminated or modified prospectively with respect to Compensation for which such
election remains revocable under this Section 4.2. A Participant whose
Compensation Deferral Agreement is cancelled in accordance with Section 4.6 will
be required to file a new Compensation Deferral Agreement under this Article IV
in order to recommence Deferrals under the Plan.

4.3   Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. If a Participant allocates Deferrals to a
Specified Date Account, the Participant shall designate the Plan Year in which
such Deferrals are to be paid pursuant to Section 6.1(c); provided, however
that, unless otherwise established by the Committee, the Plan Year so designated
may not be earlier than the second Plan Year that follows the Plan Year in which
such Compensation is credited to an Account.   4.4   Deductions from Pay. The
Committee has the authority to determine the payroll practices under which any
component of Compensation subject to a Compensation Deferral Agreement will be
deducted from a Participant’s Compensation.   4.5   Vesting. Participant
Deferrals shall be 100% vested at all times; provided, however, that in the
event a Participant forfeits any amount under a Long-Term Retention Agreement
between the Participant and the Company, any portion of which was deferred under
this Plan, the corresponding portion of the Participant’s Account Balance
hereunder (including any Earnings thereon) shall be subject to forfeiture on the
same terms and conditions set forth in such Long-Term Retention Agreement.   4.6
  Cancellation of Deferrals. The Committee may permit a Participant to cancel
the Participant’s Deferrals: (i) for the balance of the Plan Year in which an
Unforeseeable Emergency occurs, (ii) if the Participant receives a hardship
distribution under the Employer’s qualified 401(k) plan, through the end of the
Plan Year in which the six month anniversary of the hardship distribution falls,
and (iii) during periods in which the Participant is unable to perform the
duties of his or her position or any substantially similar position due to a
mental or physical impairment that can be expected to result in death or last
for a continuous period of at least six months, provided cancellation occurs by
the later of the end of the taxable year of the Participant or the 15th day of
the third month following the date the Participant incurs the disability (as
defined in this paragraph).

Article V
Company Contributions

5.1   Discretionary Company Contributions. The Participating Employer may, from
time to time in its sole and absolute discretion, credit Company Contributions
for a Plan Year to

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

    any Participant in any amount determined by the Participating Employer. Such
contributions will be credited to a Participant’s Retirement/Termination Account
as of the last day of the Plan Year. A Participant must be actively employed on
the last day of a Plan Year (or have Separated from Service due to death or
Retirement) in order to receive a Company Contribution for such Plan Year.   5.2
  Vesting. Company Contributions described in Section 5.1, above, and the
Earnings thereon, shall vest in accordance with the vesting schedule(s)
governing employer contributions under the Company’s qualified 401(k) plan. All
Company Contributions shall become 100% vested upon the occurrence of the
earliest of: (i) the Disability of the Participant while actively employed,
(ii) the Retirement of the Participant, or (iii) a Change in Control. The
Participating Employer may, at any time, in its sole discretion, increase a
Participant’s vested interest in a Company Contribution. The portion of a
Participant’s Accounts that remains unvested upon his or her Separation from
Service after the application of the terms of this Section 5.2 shall be
forfeited.

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan
Article VI
Benefits

6.1   Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

  (a)   Retirement Benefit. Upon the Participant’s Separation from Service due
to Retirement, he or she shall be entitled to a Retirement Benefit. The
Retirement Benefit shall be equal to the vested portion of the
Retirement/Termination Account and the unpaid balances of any Specified Date
Accounts. The Retirement Benefit shall be based on the value of that Account(s)
as of the end of the Plan Year in which Separation from Service occurs or such
later date as the Committee, in its sole discretion, shall determine. Payment of
the Retirement Benefit will be made or begin during the first 60 days of the
Plan Year following the Plan Year in which Separation from Service occurs,
provided, however, that with respect to a Participant who is a Specified
Employee as of the date such Participant incurs a Separation from Service,
subject to Section 6.1(e), payment will be made on the date specified above or,
if later, on the first day of the seventh month following the month in which
such Separation from Service occurs. If the Retirement Benefit is to be paid in
the form of installments, any subsequent installment payments to a Specified
Employee will be paid during the first 60 days of each Plan Year following the
Plan Year in which the first installment was made.     (b)   Termination
Benefit. Upon the Participant’s Separation from Service for reasons other than
death, Disability or Retirement, he or she shall be entitled to a Termination
Benefit. The Termination Benefit shall be equal to the vested portion of the
Retirement/Termination Account and the unpaid balances of any Specified Date
Accounts. The Termination Benefit shall be based on the value of that Account(s)
as of the end of the month in which Separation from Service occurs or such later
date as the Committee, in its sole discretion, shall determine. Payment of the
Termination Benefit will be made the first day of the month following the month
in which Separation from Service occurs; provided, however, that with respect to
a Participant who is a Specified Employee as of the date such Participant incurs
a Separation from Service, subject to Section 6.1(e), payment will be made on
the first day of the seventh month following the month in which such Separation
from Service occurs.     (c)   Specified Date Benefit. If the Participant has
established one or more Specified Date Accounts, he or she shall be entitled to
a Specified Date Benefit with respect to each such Specified Date Account. The
Specified Date Benefit shall be equal to the vested portion of the Specified
Date Account, based on the value of that Account as of the date of payment.
Payment of the Specified Date Benefit will be made or begin within the first
60 days of the designated Plan Year.

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

  (d)   Disability Benefit. Upon a determination by the Committee that a
Participant is Disabled, he or she shall be entitled to a Disability Benefit.
The Disability Benefit shall be equal to the vested portion of the
Retirement/Termination Account and the unpaid balances of any Specified Date
Accounts. If the Participant is eligible to Retire, the Disability Benefit shall
be based on the value of the Accounts as of the last day of the Plan Year in
which Disability occurs and will be paid within the first 60 days of the
following Plan Year. If the Participant is not eligible to Retire, the
Disability Benefit shall be based on the value of the Accounts as of the last
day of the month in which Disability occurs and will be paid within 60 days
following the Committee’s determination.     (e)   Death Benefit. In the event
of the Participant’s death, his or her designated Beneficiary(ies) shall be
entitled to a Death Benefit. The Death Benefit shall be equal to the vested
portion of the Retirement/Termination Account and the unpaid balances of any
Specified Date Accounts. If payments from the Retirement/Termination Account had
not commenced as of the date of death, the Death Benefit shall be based on the
value of the Accounts as of the end of the Plan Year in which death occurred,
with payment made during the first 60 days of the following Plan Year.     (f)  
Unforeseeable Emergency Payments. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to receive payment of
all or any portion of his or her vested Accounts. Whether a Participant or
Beneficiary is faced with an Unforeseeable Emergency permitting an emergency
payment shall be determined by the Committee based on the relevant facts and
circumstances of each case, but, in any case, a distribution on account of
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be reimbursed through insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of Deferrals under this Plan.
If an emergency payment is approved by the Committee, the amount of the payment
shall not exceed the amount reasonably necessary to satisfy the need, taking
into account the additional compensation that is available to the Participant as
the result of cancellation of deferrals to the Plan, including amounts necessary
to pay any taxes or penalties that the Participant reasonably anticipates will
result from the payment. The amount of the emergency payment shall be subtracted
first from the vested portion of the Participant’s Retirement/Termination
Account until depleted and then from the vested Specified Date Accounts,
beginning with the Specified Date Account with the latest payment commencement
date. Emergency payments shall be paid in a single lump sum within the 90-day
period following the date the payment is approved by the Committee.     (g)  
Voluntary Withdrawals of Grandfathered Accounts. A Participant or Beneficiary
may elect at any time to voluntarily withdraw all of the vested amounts credited
to his or her Grandfathered Account. If such a withdrawal is requested, an
amount equal to 10% of the vested balance of the Grandfathered Account shall be

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

      forfeited, and the Participant shall not be permitted to make Deferrals to
the Plan in any Plan Year following the Plan Year in which the withdrawal is
made.

6.2   Form of Payment.

  (a)   Retirement Benefit. A Participant who is entitled to receive a
Retirement Benefit shall receive payment of such benefit in a single lump sum,
unless the Participant elects on his or her initial Compensation Deferral
Agreement to have such benefit paid in one of the following alternative forms of
payment (i) substantially equal annual installments over five, ten, 15 or
20 years, as elected by the Participant, or (ii) a lump sum payment of a
percentage of the balance in the Retirement/ Termination Account, with the
balance paid in substantially equal annual installments over a period of five,
ten, 15 or 20 years, as elected by the Participant.     (b)   Termination
Benefit. A Participant who is entitled to receive a Termination Benefit shall
receive payment of such benefit in a single lump sum.     (c)   Specified Date
Benefit. The Specified Date Benefit shall be paid in a single lump sum, unless
the Participant elects on the Compensation Deferral Agreement with which the
account was established to have the Specified Date Account paid in substantially
equal annual installments over a period of two to five years, as elected by the
Participant.         Notwithstanding any election of a form of payment by the
Participant, upon the Participant’s death, Disability, Retirement or Separation
from Service, the unpaid balance of a Specified Date Account shall be paid in
accordance with the provisions applicable to the Retirement, Termination,
Disability or Death Benefit, as applicable.     (d)   Disability Benefit. A
Participant who is entitled to receive a Disability Benefit shall receive
payment of such benefit in a single lump sum, and any election hereunder to
receive payment in any other form shall be disregarded.     (e)   Death Benefit.
A designated Beneficiary who is entitled to receive a Death Benefit shall
receive payment of such benefit in accordance with the Payment Schedule
applicable to the Retirement, Termination or Disability Benefit, as applicable,
if death occurs after distribution of such benefits have commenced. If death
occurs prior to the Participant’s Retirement, Separation from Service or
Disability, the Death Benefit shall be paid in a lump sum, unless the
Participant had elected to have the Death Benefit paid in annual installments
over five, ten, 15 or 20 years.     (f)   Change in Control. Notwithstanding
anything to the contrary contained herein, a Participant will receive his or her
Retirement or Termination Benefit in a single



 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

      lump sum payment equal to the unpaid balance of all of his or her Accounts
if Separation from Service occurs within 24 months following a Change in
Control.         A Participant or Beneficiary receiving installment payments
when a Change in Control occurs, will receive the remaining account balance in a
single lump sum within 90 days following the Change in Control.     (g)   Small
Account Balances. The Committee shall pay the value of the Participant’s
Accounts upon a Separation from Service in a single lump sum if the balance of
such Accounts is not greater than the applicable dollar amount under Code
Section 402(g)(1)(B), provided the payment represents the complete liquidation
of the Participant’s interest in the Plan.     (h)   Rules Applicable to
Installment Payments. If a Payment Schedule specifies installment payments,
annual payments will be made beginning as of the payment commencement date for
such installments and shall continue on each anniversary thereof until the
number of installment payments specified in the Payment Schedule has been paid.
The amount of each installment payment shall be determined by dividing (a) by
(b), where (a) equals the Account Balance as of the Valuation Date and
(b) equals the remaining number of installment payments.         For purposes of
Article VII, installment payments will be treated as a single form of payment.
If a lump sum equal to less than 100% of the Retirement/Termination Account is
paid, the payment commencement date for the installment form of payment will be
the first anniversary of the payment of the lump sum.     (i)   Amounts
allocated to Company Stock. Any portion of a Participant’s Account that is
payable in Company Stock in accordance with Section 8.6 shall be paid in a
single lump sum in an equivalent number of shares of Company Stock at the time
distribution is otherwise scheduled to commence hereunder.     (j)   Payments
from Grandfathered Accounts. The forms of payment from Grandfathered Accounts
are the same as the forms of payment set forth above, except as noted below:

  a.   Deferrals allocated to a Grandfathered In-Service Account shall be paid
in a single lump sum.     b.   In the event of the death of the Participant
after payment of the Retirement, Termination or Disability Benefit has
commenced, the Committee may in its discretion pay the remaining vested balance
to the Beneficiary in a single lump sum. In the event of the death of the
Participant prior to his or her Retirement, Separation from Service, or
Disability, the Committee may elect in its sole discretion to pay the Death
Benefit in a single lump sum or in annual installments over not more than five
years, if the vested Account balance at the time of death is less than $25,000.

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

  c.   Disability is defined in accordance with the terms of the Grandfathered
Plan and results in entitlement to a benefit only if the Participant is
otherwise eligible to Retire or if the Committee in its discretion determines to
treat the Participant as having Separated from Service.

6.3   Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7). If the Plan receives a domestic relations order (within
the meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accounts be paid to an “alternate payee,” any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.

Article VII
Modifications to Payment Schedules

7.1   Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII. Notwithstanding
the foregoing, prior to January 1, 2009, the Committee may permit a Participant
to modify any or all of the alternative Payment Schedules with respect to an
Account, consistent with the permissible Payment Schedules available under the
Plan, and without regard to Sections 7.2, 7.3 and 7.4 hereof, provided such
modification complies with the requirements of IRS Notice 2007-86.   7.2   Time
of Election. The date on which a modification election is submitted to the
Committee must be at least 12 months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.   7.3   Date of Payment under Modified Payment Schedule. Except
with respect to modifications that relate to the payment of a Death Benefit or a
Disability Benefit, the date payments are to commence under the modified Payment
Schedule must be no earlier than five years after the date payment would have
commenced under the original Payment Schedule. Under no circumstances may a
modification election result in an acceleration of payments in violation of Code
Section 409A.   7.4   Effective Date. A modification election submitted in
accordance with this Article VII is irrevocable upon receipt by the Committee
and becomes effective 12 months after such date.

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

7.5   Effect on Accounts. An election to modify a Payment Schedule is specific
to the Account or payment event to which it applies, and shall not be construed
to affect the Payment Schedules of any other Accounts.   7.6   Modifications to
Grandfathered Accounts. Notwithstanding the preceding provisions of this
Article VII, a Participant may modify the time at which payment of Deferrals
attributable to a Grandfathered In-Service Account will be made only if the
election is made no later than the first day of the Plan Year immediately
preceding the Plan Year in which the In-Service Account would otherwise be paid
and the new distribution date is at least two Plan Years after the Plan Year in
which the Grandfathered In-Service Account would otherwise be paid. A
Participant may modify the Payment Schedule applicable to a Grandfathered
Retirement Benefit annually, provided the form is submitted at least three years
prior to the Participant’s Retirement.

Article VIII
Valuation of Account Balances; Investments

8.1   Valuation. Deferrals shall be credited to appropriate Accounts on the date
such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.   8.2   Earnings Credit. Each Account will be credited with Earnings
on each Business Day, based upon the Participant’s investment allocation among a
menu of investment options selected in advance by the Committee, in accordance
with the provisions of this Article VIII (“investment allocation”).   8.3  
Investment Options. Investment options will be determined by the Committee, and
may include a “Declared Rate Fund” which shall be credited with interest at a
fixed rate declared annually by the Company prior to the beginning of each Plan
Year. The Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.   8.4   Investment
Allocations. A Participant’s investment allocation constitutes a deemed, not
actual, investment among the investment options comprising the investment menu.
At no time shall a Participant have any real or beneficial ownership in any
investment option included in the investment menu, nor shall the Participating
Employer or any trustee acting on its behalf have any obligation to purchase
actual securities as a result of a Participant’s investment allocation. A
Participant’s investment allocation shall be used solely for purposes of
adjusting the value of a Participant’s Account Balances.

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

    A Participant shall specify an investment allocation for each of his
Accounts in accordance with procedures established by the Committee. Allocation
among the investment options must be designated in increments of 1%. The
Participant’s investment allocation will become effective on the same Business
Day or, in the case of investment allocations received after a time specified by
the Committee, the next Business Day.       A Participant may change an
investment allocation on any Business Day, both with respect to future credits
to the Plan and with respect to existing Account Balances, in accordance with
procedures adopted by the Committee. Changes shall become effective on the same
Business Day or, in the case of investment allocations received after a time
specified by the Committee, the next Business Day, and shall be applied
prospectively.       The Committee may require that a minimum percentage of a
Participant’s Account be allocated to the Declared Rate Fund.   8.5  
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.   8.6   Company Stock. Notwithstanding
any provision herein to the contrary, if a Participant elects to defer payment
under the Plan of an award that by its terms is payable in Company Stock, such
payment shall be made in shares of Company Stock at the time and in the manner
prescribed under the Plan. The award will continue to be subject to the
adjustment provisions of the applicable plan and/or award agreement. In the
event that the Company Stock is no longer publicly traded, the Committee may
make reasonable provision for such award to be paid in cash or other property as
appropriate in the circumstances. In no event shall any portion of any such
deferral be allocated to any investment option offered under the Plan.   8.7  
Dividend Equivalents. Dividend equivalents with respect to Company Stock will be
credited to the applicable Accounts in the form of additional shares or units of
Company Stock.

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan
Article IX
Administration

9.1   Plan Administration. This Plan shall be administered by the Committee
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.   9.2   Administration Upon Change in Control. Upon a Change in
Control, the Committee, as constituted immediately prior to such Change in
Control, shall continue to act as the Committee. The individual who was the
Chief Executive Officer of the Company (or if such person is unable or unwilling
to act, the next highest ranking officer) prior to the Change in Control shall
have the authority (but shall not be obligated) to appoint an independent third
party to act as the Committee.       Upon such Change in Control, the Company
may not remove the Committee, unless 2/3rds of the members of the Board of
Directors of the Company and a majority of Participants and Beneficiaries with
Account Balances consent to the removal and replacement of the Committee.
Notwithstanding the foregoing, upon or after a Change in Control, neither the
Committee nor the officer described above shall have authority to direct
investment of trust assets under any rabbi trust described in Section 11.2
(which authority shall be exercised by the trustee of any such trust in
accordance with the terms of the trust agreement).       The Participating
Employer shall, with respect to the Committee identified under this Section:
(i) pay all reasonable expenses and fees of the Committee, (ii) indemnify the
Committee (including individuals serving as Committee members) against any
costs, expenses and liabilities including, without limitation, attorneys’ fees
and expenses arising in connection with the performance of the Committee’s
duties hereunder, except with respect to matters resulting from the Committee’s
gross negligence or willful misconduct, and (iii) supply full and timely
information to the Committee on all matters related to the Plan, any rabbi
trust, Participants, Beneficiaries and Accounts as the Committee may reasonably
require.   9.3   Withholding. The Participating Employer shall have the right to
withhold from any payment due under the Plan (or with respect to any amounts
credited to the Plan) any taxes required by law to be withheld in respect of
such payment (or credit). Withholdings with respect to amounts credited to the
Plan shall be deducted from Compensation that has not been deferred to the Plan.
  9.4   Indemnification. The Participating Employers shall indemnify and hold
harmless each employee, officer, director, agent or organization, to whom or to
which are delegated duties, responsibilities, and authority under the Plan or
otherwise with respect to

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

    administration of the Plan, including, without limitation, the Committee and
its agents, against all claims, liabilities, fines and penalties, and all
expenses reasonably incurred by or imposed upon him or it (including but not
limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Participating Employer. Notwithstanding the
foregoing, the Participating Employer shall not indemnify any person or
organization if his or its actions or failure to act are due to gross negligence
or willful misconduct or for any such amount incurred through any settlement or
compromise of any action unless the Participating Employer consents in writing
to such settlement or compromise.   9.5   Delegation of Authority. In the
administration of this Plan, the Committee may, from time to time, employ agents
and delegate to them such administrative duties as it sees fit, and may from
time to time consult with legal counsel who shall be legal counsel to the
Company.   9.6   Binding Decisions or Actions. The decision or action of the
Committee in respect of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.

Article X
Amendment and Termination

10.1   Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Article X.
Each Participating Employer may also terminate its participation in the Plan.  
10.2   Amendments. The Company, by action taken by its Board of Directors, may
amend the Plan at any time and for any reason, provided that any such amendment
shall not reduce the vested Account Balances of any Participant accrued as of
the date of any such amendment or restatement (as if the Participant had
incurred a voluntary Separation from Service on such date) or reduce any rights
of a Participant under the Plan or other Plan features with respect to Deferrals
made prior to the date of any such amendment or restatement without the consent
of the Participant.   10.3   Termination. The Company, by action taken by its
Board of Directors, may terminate the Plan and pay Participants and
Beneficiaries their Account Balances in a single lump sum at any time, to the
extent and in accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix). If a
Participating Employer terminates its participation in the Plan, the benefits of
affected Employees shall be paid at the time provided in Article VI.   10.4  
Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation that meets the requirements for deferral of income
taxation under

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

    Code Section 409A. The Committee, pursuant to its authority to interpret the
Plan, may sever from the Plan or any Compensation Deferral Agreement any
provision or exercise of a right that otherwise would result in a violation of
Code Section 409A.

Article XI
Informal Funding

11.1   General Assets. Obligations established under the terms of the Plan may
be satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.   11.2   Rabbi Trust. A Participating
Employer may, in its sole discretion, establish a grantor trust, commonly known
as a rabbi trust, as a vehicle for accumulating assets to pay benefits under the
Plan. Payments under the Plan may be paid from the general assets of the
Participating Employer or from the assets of any such rabbi trust. Payment from
any such source shall reduce the obligation owed to the Participant or
Beneficiary under the Plan.

Article XII
Claims

12.1   Filing a Claim. Any controversy or claim arising out of or relating to
the Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).

  (a)   In General. Notice of a denial of benefits (other than Disability
benefits) will be provided within 90 days of the Committee’s receipt of the
Claimant’s claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial 90-day period. The
extension will not be more than 90 days from the end of the initial 90-day
period and the notice of extension will explain the special circumstances that
require the extension and the date by which the Committee expects to make a
decision.     (b)   Disability Benefits. Notice of denial of Disability benefits
will be provided within forty-five (45) days of the Committee’s receipt of the
Claimant’s claim for Disability benefits. If the Committee determines that it
needs additional time to

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

      review the Disability claim, the Committee will provide the Claimant with
a notice of the extension before the end of the initial 45-day period. If the
Committee determines that a decision cannot be made within the first extension
period due to matters beyond the control of the Committee, the time period for
making a determination may be further extended for an additional 30 days. If
such an additional extension is necessary, the Committee shall notify the
Claimant prior to the expiration of the initial 30-day extension. Any notice of
extension shall indicate the circumstances necessitating the extension of time,
the date by which the Committee expects to furnish a notice of decision, the
specific standards on which such entitlement to a benefit is based, the
unresolved issues that prevent a decision on the claim and any additional
information needed to resolve those issues. A Claimant will be provided a
minimum of 45 days to submit any necessary additional information to the
Committee. In the event that a 30-day extension is necessary due to a Claimant’s
failure to submit information necessary to decide a claim, the period for
furnishing a notice of decision shall be tolled from the date on which the
notice of the extension is sent to the Claimant until the earlier of the date
the Claimant responds to the request for additional information or the response
deadline.     (c)   Contents of Notice. If a claim for benefits is completely or
partially denied, notice of such denial shall be in writing and shall set forth
the reasons for denial in plain language. The notice shall: (i) cite the
pertinent provisions of the Plan document, and (ii) explain, where appropriate,
how the Claimant can perfect the claim, including a description of any
additional material or information necessary to complete the claim and why such
material or information is necessary. The claim denial also shall include an
explanation of the claims review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse decision on review. In
the case of a complete or partial denial of a Disability benefit claim, the
notice shall provide a statement that the Committee will provide to the
Claimant, upon request and free of charge, a copy of any internal rule,
guideline, protocol, or other similar criterion that was relied upon in making
the decision.

12.2   Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the
information: (i) was relied upon in making a benefits determination, (ii) was
submitted, considered or generated in the course of making a benefits decision
regardless of whether it was relied upon to make the decision, or
(iii) demonstrates compliance with administrative processes and safeguards
established for making benefit decisions. The

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

    Appeals Committee may, in its sole discretion and if it deems appropriate or
necessary, decide to hold a hearing with respect to the claim appeal.

  (a)   In General. Appeal of a denied benefits claim (other than a Disability
benefits claim) must be filed in writing with the Appeals Committee no later
than 60 days after receipt of the written notification of such claim denial. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within 60 days following receipt of the appeal (or within 120 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard to whether such information was
submitted or considered in the initial benefit determination.     (b)  
Disability Benefits. Appeal of a denied Disability benefits claim must be filed
in writing with the Appeals Committee no later than 180 days after receipt of
the written notification of such claim denial. The review shall be conducted by
the Appeals Committee (exclusive of the person who made the initial adverse
decision or such person’s subordinate). In reviewing the appeal, the Appeals
Committee shall: (i) not afford deference to the initial denial of the claim,
(ii) consult a medical professional who has appropriate training and experience
in the field of medicine relating to the Claimant’s disability and who was
neither consulted as part of the initial denial nor is the subordinate of such
individual, and (iii) identify the medical or vocational experts whose advice
was obtained with respect to the initial benefit denial, without regard to
whether the advice was relied upon in making the decision. The Appeals Committee
shall make its decision regarding the merits of the denied claim within 45 days
following receipt of the appeal (or within 90 days after such receipt, in a case
where there are special circumstances requiring extension of time for reviewing
the appealed claim). If an extension of time for reviewing the appeal is
required because of special circumstances, written notice of the extension shall
be furnished to the Claimant prior to the commencement of the extension. The
notice will indicate the special circumstances requiring the extension of time
and the date by which the Appeals Committee expects to render the determination
on review. Following its review of any additional information submitted by the
Claimant, the Appeals Committee shall render a decision on its review of the
denied claim.     (c)   Contents of Notice. If a benefits claim is completely or
partially denied on review, notice of such denial shall be in writing and shall
set forth the reasons for denial in plain language.

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

      The decision on review shall set forth: (i) the specific reason or reasons
for the denial, (ii) specific references to the pertinent Plan provisions on
which the denial is based, (iii) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.     (d)   For the denial of a
Disability benefit, the notice will also include a statement that the Appeals
Committee will provide, upon request and free of charge: (i) any internal rule,
guideline, protocol or other similar criterion relied upon in making the
decision, (ii) any medical opinion relied upon to make the decision, and
(iii) the required statement under Section 2560.503-1(j)(5)(iii) of the
Department of Labor regulations.

12.3   Claims Appeals Upon Change in Control. Upon a Change in Control, the
Appeals Committee, as constituted immediately prior to such Change in Control,
shall continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.       The Appeals Committee shall have the exclusive
authority at the appeals stage to interpret the terms of the Plan and resolve
appeals under the Claims Procedure.       Each Participating Employer shall,
with respect to the Committee identified under this Section: (i) pay its
proportionate share of all reasonable expenses and fees of the Appeals
Committee, (ii) indemnify the Appeals Committee (including individual committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Appeals Committee hereunder, except with respect to matters
resulting from the Appeals Committee’s gross negligence or willful misconduct,
and (iii) supply full and timely information to the Appeals Committee on all
matters related to the Plan, any rabbi trust, Participants, Beneficiaries and
Accounts as the Appeals Committee may reasonably require.   12.4   Legal Action.
A Claimant may not bring any legal action, including commencement of any
arbitration, relating to a claim for benefits under the Plan unless and until
the Claimant has followed the claims procedures under the Plan and exhausted his
or her administrative remedies under such claims procedures.       If a
Participant or Beneficiary prevails in a legal proceeding brought under the Plan
to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

    liabilities incurred as a result of such proceedings. If the legal
proceeding is brought in connection with a Change in Control, or a “change in
control” as defined in a rabbi trust described in Section 11.2, the Participant
or Beneficiary may file a claim directly with the trustee for reimbursement of
such costs, expenses and fees. For purposes of the preceding sentence, the
amount of the claim shall be treated as if it were an addition to the
Participant’s or Beneficiary’s Account Balance.   12.5   Discretion of Appeals
Committee. All interpretations, determinations and decisions of the Appeals
Committee with respect to any claim shall be made in its sole discretion, and
shall be final and conclusive.   12.6   Arbitration.

  (a)   Prior to Change in Control. If, prior to a Change in Control, any claim
or controversy between a Participating Employer and a Participant or Beneficiary
is not resolved through the claims procedure set forth in Article XII, such
claim shall be submitted to and resolved exclusively by expedited binding
arbitration by a panel of three (3) arbitrators. Arbitration shall be conducted
in accordance with the following procedures:         The complaining party shall
promptly send written notice to the other party identifying the matter in
dispute and the proposed remedy. Following the giving of such notice, the
parties shall meet and attempt in good faith to resolve the matter. In the event
the parties are unable to resolve the matter within 21 days, the parties shall
meet and each select an arbitrator, and such arbitrators shall jointly select a
third arbitrator, who shall together shall comprise the panel of three (3)
arbitrators. The arbitration shall be administered exclusively in Orange County,
California, by the American Arbitration Association in accordance with its
Commercial Arbitration Rules.         Unless the parties agree otherwise, within
60 days of the selection of the arbitrators, a hearing shall be conducted before
such arbitrators at a time and a place agreed upon by the parties. In the event
the parties are unable to agree upon the time or place of the arbitration, the
time and place shall be designated by the arbitrators after consultation with
the parties. Within 30 days of the conclusion of the arbitration hearing, the
arbitrators shall issue an award, accompanied by a written decision explaining
the basis for the arbitrators’ award.         In any arbitration hereunder, the
Participating Employer shall pay all administrative fees of the arbitration and
all fees of the arbitrators, except that the Participant or Beneficiary may, if
he/she/it wishes, pay up to one-half of those amounts. Each party shall pay its
own attorneys’ fees, costs, and expenses. The arbitrators shall have no
authority to add to or to modify this Plan, shall apply all applicable law, and
shall have no lesser and no greater remedial authority than would a court of law
resolving the same claim or controversy. The arbitrators shall, upon an
appropriate motion, dismiss any claim without an evidentiary

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

      hearing if the party bringing the motion establishes that it would be
entitled to summary judgment if the matter had been pursued in court litigation.
        The parties shall be entitled to discovery as follows: Each party may
take no more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.         The decision of the arbitrators shall be
final, binding, and non-appealable, and may be enforced as a final judgment in
any court of competent jurisdiction.         This arbitration provision of the
Plan shall extend to claims against any parent, subsidiary, or affiliate of each
party, and, when acting within such capacity, any officer, director,
shareholder, Participant, Beneficiary, or agent of any party, or of any of the
above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common law
or under this Plan.         Notwithstanding the foregoing, and unless otherwise
agreed between the parties, either party may apply to a court for provisional
relief, including a temporary restraining order or preliminary injunction, on
the ground that the arbitration award to which the applicant may be entitled may
be rendered ineffectual without provisional relief.         Any arbitration
hereunder shall be conducted in accordance with the Federal Arbitration Act:
provided, however, that, in the event of any inconsistency between the rules and
procedures of the Act and the terms of this Plan, the terms of this Plan shall
prevail.         If any of the provisions of this Section 12.6(a) are determined
to be unlawful or otherwise unenforceable, in the whole part, such determination
shall not affect the validity of the remainder of this section and this section
shall be reformed to the extent necessary to carry out its provisions to the
greatest extent possible and to insure that the resolution of all conflicts
between the parties, including those arising out of statutory claims, shall be
resolved by neutral, binding arbitration. If a court should find that the
provisions of this Section 12.6(a) are not absolutely binding, then the parties
intend any arbitration decision and award to be fully admissible in evidence in
any subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.         The parties do not
agree to arbitrate any putative class action or any other representative action.
The parties agree to arbitrate only the claims(s) of a single Participant or
Beneficiary.

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan

  (b)   Upon Change in Control. If, upon the occurrence of a Change in Control,
any dispute, controversy or claim arises between a Participant or Beneficiary
and the Participating Employer out of or relating to or concerning the
provisions of the Plan, such dispute, controversy or claim shall be finally
settled by a court of competent jurisdiction which, notwithstanding any other
provision of the Plan, shall apply a de novo standard of review to any
determination made by the Company or its Board of Directors, a Participating
Employer, the Committee, or the Appeals Committee.

Article XIII
General Provisions

13.1   Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).      
The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.   13.2   No Legal or Equitable Rights or Interest. No
Participant or other person shall have any legal or equitable rights or interest
in this Plan that are not expressly granted in this Plan. Participation in this
Plan does not give any person any right to be retained in the service of the
Participating Employer. The right and power of a Participating Employer to
dismiss or discharge an Employee is expressly reserved. The Participating
Employers make no representations or warranties as to the tax consequences to a
Participant or a Participant’s beneficiaries resulting from a deferral of income
pursuant to the Plan.   13.3   No Employment Contract. Nothing contained herein
shall be construed to constitute a contract of employment between an Employee
and a Participating Employer.   13.4   Notice. Any notice or filing required or
permitted to be delivered to the Committee under this Plan shall be delivered in
writing, in person, or through such electronic means as is established by the
Committee. Notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Written transmission shall be sent by
certified mail to:

RETIREMENT, SEVERANCE, AND ADMINISTRATIVE COMMITTEE
WESTERN DIGITAL CORPORATION

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan
20511 LAKE FOREST DRIVE
LAKE FOREST, CA 92630

    Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing or hand-delivered, or sent by
mail to the last known address of the Participant.   13.5   Headings. The
headings of Sections are included solely for convenience of reference, and if
there is any conflict between such headings and the text of this Plan, the text
shall control.   13.6   Invalid or Unenforceable Provisions. If any provision of
this Plan shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions hereof and the Committee
may elect in its sole discretion to construe such invalid or unenforceable
provisions in a manner that conforms to applicable law or as if such provisions,
to the extent invalid or unenforceable, had not been included.   13.7   Lost
Participants or Beneficiaries. Any Participant or Beneficiary who is entitled to
a benefit from the Plan has the duty to keep the Committee advised of his or her
current mailing address. If benefit payments are returned to the Plan or are not
presented for payment after a reasonable amount of time, the Committee shall
presume that the payee is missing. The Committee, after making such efforts as
in its discretion it deems reasonable and appropriate to locate the payee, shall
stop payment on any uncashed checks and may discontinue making future payments
until contact with the payee is restored.   13.8   Facility of Payment to a
Minor. If a distribution is to be made to a minor, or to a person who is
otherwise incompetent, then the Committee may, in its discretion, make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence, or (ii) to the
conservator or committee or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Committee,
the Company, and the Plan from further liability on account thereof.   13.9  
Governing Law. To the extent not preempted by ERISA, the laws of the State of
California shall govern the construction and administration of the Plan.

 



--------------------------------------------------------------------------------



 



Western Digital Corporation Deferred Compensation Plan
IN WITNESS WHEREOF, the undersigned executed this Plan as of the 28th day of
October, 2008, to be effective as of the Effective Date.
Western Digital Corporation
By: Jackie DeMaria (Print Name)
Its: Vice President, Human Resources (Title)
/s/ Jackie DeMaria (Signature)

 